IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-40348
                          Conference Calendar



ADRON P. BRAINERD,

                                           Plaintiff-Appellant,

versus

JOE J. SAWYER,

                                           Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-01-CV-532
                       --------------------
                         October 29, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Adron P. Brainerd has appealed the district court’s judgment

dismissing his complaint for failing to satisfy the amount-in-

controversy requirement of 28 U.S.C. § 1332.      A district court

may dismiss an action sua sponte for lack of subject-matter

jurisdiction.     See FED. R. CIV. P. 12(h)(3).   The district

court’s order of dismissal is reviewed de novo.      Musslewhite v.

State Bar of Texas, 32 F.3d 942, 945 (5th Cir. 1994).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 02-40348
                                  -2-

     Brainerd does not dispute the district court’s conclusion

that the amount in controversy does not exceed $75,000.    Instead,

he complains that the district court did not permit him to amend

his complaint to cure the defect in his jurisdictional

allegations.   Brainerd attempted to file an amended complaint

after the district court entered its judgment, but Brainerd’s

pleadings were ordered unfiled as they were not in compliance

with the local rules.     Brainerd did not attempt in the district

court to cure the defects in his pleadings and does not explain

on appeal why the district court abused its discretion by

striking the pleadings.     See Clark v. Tarrant County, 798 F.2d

736, 747 (5th Cir. 1986) (standard of review).    Moreover,

Brainerd does not suggest in his brief what facts could have been

alleged to show that the amount in controversy exceeded $75,000.

The appeal is frivolous and must be

     DISMISSED.